Citation Nr: 9907564	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.  He thereafter had additional service as a member of 
the National Guard until his transfer to the Retired Reserve 
as of December 1, 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied the claim.  During the course of the 
appeal, the veteran moved and his claim was transferred to 
the RO in Salt Lake City, Utah.  

A Travel Board hearing was scheduled for June 1997.  However, 
in May 1997, the veteran submitted a written withdrawal of 
his hearing request pursuant to 38 C.F.R. § 20.704(e) (1998).

This case was previously before the Board in August 1997 and 
September 1998, at which times it was remanded for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board has determined that the RO substantially complied 
with the directives of the both remands.  Accordingly, a new 
remand is not required.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran has been diagnosed with bilateral hearing 
loss and tinnitus.

2.  The medical evidence shows that the veteran has 
sensorineural hearing loss of the right ear, and a 
combination of sensorineural and conductive hearing loss of 
the left ear.

3.  A February 1997 statement from G. J. Crookston, M.S., 
CCC., Audiologist, opined that there was a strong possibility 
that the veteran's hearing loss was related to his early 
exposure to small arms fire in the military.

4.  The veteran has denied any post-service occupational or 
recreational noise exposure/acoustic trauma.

5.  No evidence is on file which refutes either the veteran's 
account that he had at least some acoustic trauma during 
service, and that he had no post-service acoustic trauma.

6.  No competent medical evidence is on file which expressly 
refutes the February 1997 private medical opinion of G. 
Crookston.

7.  The veteran's tinnitus may not reasonably be 
disassociated from his reported exposure to acoustic trauma 
in service and the neurosensory component of his bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.102, 3.385 (1998).

2.  The veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.102.








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's June 1955 separation 
examination clinically evaluated his ears as normal.  On 
whispered and spoken voice testing, the veteran's hearing was 
evaluated as 15/15 bilaterally.

Also included in these records is a report of periodic 
examination performed in January 1985 in connection with the 
veteran's service with the National Guard.  At that time, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
65
LEFT
20
20
35
70
85

A second periodic examination conducted in February 1993 
reflects that the veteran reported that he had had hearing 
loss for thirty years and audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
55
80
LEFT
20
25
30
70
90

In May 1995, the veteran submitted his claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus, among other things.  In conjunction with this 
appeal, the veteran submitted copies of all of the service 
medical records mentioned above, including the records from 
his period with the National Guard.

In September 1995, the RO submitted a request for all of the 
veteran's available service medical records at the National 
Personnel Records Center (NPRC).  The NPRC responded in 
October 1995 that there were no records on file, and that 
physical examinations could not be reconstructed.  Further, 
the NPRC indicated that if the records were on file in July 
1973, then they may have been destroyed in a fire.

Various treatment records were obtained from Dr. W.B. Goodman 
and Dr. D.L. Wise, which covered the period from July 1983 to 
March 1995.  No pertinent findings were made regarding the 
veteran's hearing loss and tinnitus by either of these 
physicians.

A statement was received from the veteran in October 1995, 
wherein he asserted that he first sought medical advice in 
the late 1950's.  He reported that the doctor who treated him 
said that he had an "M-1" ear, and that it was caused by 
repeated rifle fire, without the use of hearing protectors.  
The veteran reported that he had no additional hearing tests 
other than those performed by the military, the last one 
being in January 1993.

A development letter from the RO was subsequently sent to the 
veteran in October 1995.  The RO informed the veteran that 
they were having problems in obtaining his military medical 
records.  As a result, the RO requested that the veteran 
submit any additional evidence he might have to support his 
claim.  This evidence could include statements from military 
medical personnel who treated him; statements from persons 
who served with him who knew of the disabilities and 
treatment; or medical records and/or reports of any medical 
examinations conducted since discharge, especially any 
examinations conducted within the first post-service year.

In a January 1996 rating decision, the RO denied the 
veteran's claims of service connection for hearing loss and 
tinnitus, among other things.  In regard to the hearing loss, 
the RO found that the examination at separation showed normal 
hearing to gross testing.  While the 1985 and 1993 National 
Guard examinations did show bilateral high frequency hearing 
loss, recorded in 1993 as having been known for thirty years, 
there was no evidence to show onset of hearing loss during 
service.  Although the veteran contended that his hearing 
loss had been caused by rifle fire, he had submitted no 
medical evidence to support this assertion.  As this was an 
issue of medical causation, the RO found that the veteran's 
lay opinion did not constitute competent evidence of service 
incurrence.  Further, despite the veteran's contentions of 
having sought treatment for hearing loss in the 1950's, there 
was nothing of record to suggest sensorineural hearing loss 
was present to a compensable degree within the first post-
service year.  With respect to the claim of tinnitus, the RO 
found that the claim was not well-grounded as there was no 
record of tinnitus in the medical evidence available for 
review. 

In response to the above rating decision, the veteran 
submitted various documents to the RO in January 1996, 
including his own statements.  He asserted that loud noises 
did bother him during service, but that he seemed to recover 
from them at first.  The veteran also reported that shortly 
after his discharge in 1955, he sought treatment from a "Dr. 
Brinton."  He stated that he was having ringing and tonal 
noises that were bothersome.  Dr. Brinton reportedly 
confirmed the hearing difficulties, called the problem an 
"M-1" ear, and that the condition resulted from long 
exposure to loud noises, mainly the M-1 rifle and machine 
gun.  The veteran contended that his hearing problems had 
grown worse over the years.  However, he maintained that he 
always minimized them as much as possible in order to stay in 
the military.

In conjunction with his own statement, the veteran submitted 
a January 1996 statement from T.C. Smedley, an audiologist at 
the Pocatello Hearing Center.  T.C. Smedley reported that 
this evaluation was being done at the request of the VA.  He 
noted that the veteran reported long standing hearing loss 
dating back to the 1950's following exposure to gun fire 
related to his military experience.  It was also noted that 
the veteran complained of a long standing bilateral tinnitus 
which was described as a high pitch whine.  Otoscopic 
examination revealed a clear canal on the right.  The left 
ear was largely occluded by ear wax.  Pure tone audiometry 
revealed a bilateral high frequency sensorineural hearing 
loss, more severe on the left, with a slight conductive 
overlay on the left.  Immitance testing was also carried out 
which revealed normal middle ear pressure and ear drum 
compliance and normal acoustic reflexes bilaterally.  In 
summary, T.C. Smedley found that the veteran presented a 
bilateral high frequency sensorineural hearing loss of 
moderate to severe degree in the high frequencies, more 
severe on the left than the right.  He opined that the slight 
conductive component on the left may well be related to the 
ear wax.  However, the wax was not totally occluding because 
immitance testing was successfully completed on both ears.  
Overall, T.C. Smedley believed that these results were a 
valid presentation of the veteran's current organic hearing 
status.  A copy of the audiological evaluation was attached, 
which appears to reveal pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
60
75
LEFT
25
30
45
75
80

The veteran also submitted duplicate copies of the January 
1985 and February 1993 National Guard examination reports, as 
well as a February 1993 Report of Medical History which 
reflected that the veteran reported that he had experienced 
hearing loss in the past.  

In a May 1996 rating decision, the RO found that this 
additional evidence still did not establish service 
connection for hearing loss or tinnitus.  The veteran 
appealed this decision to the Board.  The veteran also stated 
that he disagreed with the report of examination at discharge 
and the implication that if a problem was not evident at the 
time of discharge it cannot be caused from any prior-to-
discharge exposure.  Additionally, he contended that his 
discharge examination had been superficial.

In addition to the above arguments, the veteran reported in 
his February 1997 Substantive Appeal that he was submitting a 
copy of the January1997 audiological evaluation from Hearing 
Zone, Inc., which he stated had been previously sent, and a 
February 1997 audiological report from G.J. Crookston.  The 
veteran later referred to these two reports in statements 
received in May 1997 and in February 1998.  In the February 
1998 statement, the veteran reported that these 1997 reports 
indicated "hearing loss consistent with my claim."  
However, it is noted that neither of these documents appeared 
to be a part of the veteran's claims folder, at that time.

A statement from the veteran's representative was submitted 
in support of the veteran's claims in June 1997.  The 
representative noted that the veteran said he had been 
treated for an ear infection and that he was exposed to 
extremely loud noises during service.  He also acknowledged 
the veteran's contention that his discharge examination had 
been inadequate.  The representative contended that the 
veteran should be service-connected because of the treatment 
from Dr. Brinton soon after his discharge from active 
service.  In a subsequent July 1997 statement, the 
representative emphasized the veteran's contention that his 
hearing loss was due to exposure to loud noises while on 
active duty in the 1950s.

The case came before the Board in August 1997.  At that 
time, the Board remanded the case for the RO to make 
additional efforts to locate the veteran's service medical 
records.  The RO was to request that the veteran submit 
copies of all service medical records he had in his 
possession.  Further, the RO was to obtain more detailed 
data concerning the veteran's periods of service, active 
duty for training, and inactive duty training, for the 
period from 1955 until his retirement in December 1994.  
Following this development, the RO was to make another 
attempt to obtain complete service medical records for the 
veteran's periods of military service from September 1953 
until his retirement in December 1994 from the NPRC 
(enclosing NA Form 13055 and copies of the veteran's 
separation documents, including the report of his separation 
from the National Guard). Additionally, the RO was to 
attempt to obtain his service medical records from the Army 
National Guard of Idaho.

Following the Board's remand, the RO sent a development 
letter to the veteran in September 1997.  The veteran was 
requested to submit any service medical records he had in his 
possession, and to complete and return the enclosed VA Form 
13055.

The veteran submitted a reply to the RO's development letter 
in October 1997.  He reported that he thought he had sent all 
the hearing tests he had, and that these records only covered 
the later years.  Further, he stated that he did not have any 
medical records in his possession until retirement, and that 
these records did not cover his entire military career.  
However, he reported that during his years of service, he was 
trying to stay in the military and not use any health issue 
to get out.  Although he always passed his "P.T." tests, he 
was always worried at re-enlistment time.  He stated that the 
last thing he wanted to do was show up with a hearing aid.  
Additionally, he reported that the only professional help he 
sought, in regard to his hearing, was when he saw Dr. Brinton 
shortly after discharge in 1955.  He did not receive any 
records from Dr. Brinton, but he did remember that Dr. 
Brinton said he had an "M-1" ear.  Moreover, the veteran 
reported that Dr. Brinton was convinced that the hearing loss 
was due to repeated unprotected exposure to rifle fire.  The 
veteran also provided the RO with the address of his National 
Guard unit in Idaho.

After it received the veteran's October 1997 response, the RO 
sent correspondence to the veteran's National Guard unit 
later that same month.  The correspondence was addressed to 
the address provided by the veteran.

In November 1997, the RO received records from the Idaho Army 
National Guard.  These records consisted of a June 1985 
Report of Medical Evaluation and Duty Status, as well as 
copies of previously considered examination reports.  The 
June 1985 Report concerned an injury the veteran sustained to 
his left hand.  No additional medical evidence was received 
regarding the veteran's hearing loss and/or tinnitus.

Additional service personnel records were received from the 
veteran in December 1997.  At that time, the veteran reported 
that he had tried to locate a "legacy" of the doctor who 
had evaluated his hearing loss in the early 1950s, but to no 
avail.  The records submitted covered the period from August 
1981 to January 1995, and included copies of the examination 
reports already of record.  No additional medical evidence 
was received regarding the veteran's hearing loss and/or 
tinnitus.

In a January 1998 Supplemental Statement of the Case, the RO 
continued the denial of the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  The RO 
found that the evidence submitted was similar to and 
compatible with information previously considered  and did 
not substantially alter the factual basis of the prior 
decision.  There was still no evidence to show that the 
bilateral hearing loss, or tinnitus, was incurred or 
aggravated during the veteran's period of military service.  
Further, there was no evidence of sensorineural hearing loss 
within the presumptive post-service year.  With respect to 
the veteran's service in the National Guard, the RO found 
that there was no evidence that either the veteran's hearing 
loss or tinnitus was the result of an injury incurred in or 
aggravated during a period of inactive duty training, nor a 
disease or injury incurred in or aggravated by a period of 
active duty for training.  

In a February 1998 statement, the veteran argued that the 
military of the 1950's knew of hearing damage dangers, but 
failed to warn or protect its soldiers.  Moreover, he argued 
that hearing loss from damaging noise levels was not always 
immediate.

The case was returned to the Board in September 1998.  At 
that time the Board noted that the veteran had made repeated 
references to the January 1997 audio-logical evaluation from 
Hearing Zone, Inc., and the February 1997 audiological report 
from G. Crookston, but that neither of these documents were 
of record.  Accordingly, the Board remanded the case for the 
RO to advise the veteran that the record did not contain 
these documents, nor any medical evidence that tended to 
attribute his hearing loss and/or tinnitus to his military 
service.  Thereafter, the veteran was to be afforded a 
reasonable period of time to submit such evidence.

A statement was received from the veteran in October 1998 
wherein he stated that he had received correspondence from 
the Board that neither the January 1997 audiological 
evaluation nor the February 1997 report from G. Crookston 
were in his claims folder.  The veteran expressed his 
dissatisfaction over the fact that these documents were not 
on file, and enclosed copies thereof.

The January 1997 audiogram appears to reveal pure tone 
thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
55
70
LEFT
25
40
55
80
95

On his February 1997 statement, G. J. Crookston, M.S., CCC., 
Audiologist, noted that the veteran had contacted his office 
for a hearing evaluation and an opinion regarding the nature 
of his hearing loss.  After summarizing the results of the 
audiological evaluation, G. J. Crookston opined that based on 
the veteran's type of noise notch configuration in the high 
frequencies and his history of noise exposure, there was a 
strong possibility that his hearing loss was related to his 
early exposure to small arms fire in the military.  Further, 
he stated that this opinion was also sub-stantiated by the 
veteran's report of having used firearms from his right 
shoulder, which resulted typically in more damage to the left 
ear.  Additionally, G. J. Crookston noted that the veteran 
reported the presence of tinnitus since his early military 
exposure.  However, the veteran did not report in his (G. J. 
Crookston) evaluation session any significant exposure to 
loud noise either on or off the job since his early exposure.  
In fact, it was noted that the veteran had worked as a 
professional insurance agent most of his life.

VA audiological and ear disease examinations were accorded to 
the veteran in December 1998.

At the VA audiological evaluation, the examiner noted that 
the veteran's C-file was available for review.  It was noted 
that the veteran claimed progressive bilateral hearing loss 
since 1956.  The veteran reported military noise exposure to 
engines, small and large guns, and heavy equipment.  He 
denied civilian occupation and recreational noise exposure.  
Additionally, he reported an infection in both ears in 1955 
which was treated with antibiotics.  He also reported a 1981 
car accident which knocked him unconscious for 15 minutes, 
and that the left side of his face was hit at that time.  
Also, the veteran reported a constant medium ringing tinnitus 
in both ears since 1951.  It was noted that he matched his 
tinnitus to a 6K Hz tone at 0dB SL in both ears.

The audiogram revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
60
70
LEFT
30
35
60
85
95

Overall, the audiogram showed a mild to moderately severe 
sensorineural hearing loss on the right side, and a mild to 
severe mixed loss on the left.

The examiner also reviewed the veteran's C-file, and noted 
that the 1955 whispered voice test, and reported that 
whispered voice tests were inaccurate indicators of high 
frequency hearing loss, and were only gross indicators of 
sensitivity.  The results of the 1984 and 1993 Reserve 
audiograms were noted, as were the results of the 1996 and 
1997 private audiograms.  It was also noted that the veteran 
denied civilian occupational and recreational noise exposure 
except active and reserve duty, and that he denied a family 
history of noise exposure.  Further, the examiner noted that 
the veteran's car accident was in 1981, between the last 
military whispered voice test and the first available Reserve 
audiogram.  The examiner noted that the loss appeared to be 
progressing on the left.  Considering that the veteran denied 
civilian occupational and recreational noise exposure, the 
examiner found that it was difficult to assume that the loss 
was related to noise exposure.  The examiner opined that a 
portion of the veteran' left ear hearing loss could be 
related to the car accident and hitting the left side of his 
head.  Overall, the examiner found that it was impossible to 
determine the onset and etiology of the hearing loss based 
upon the information provided.  

At the VA ear disease examination, it was noted that the 
veteran had a long history of hearing loss since the 1950s.  
It was also noted that this hearing loss had been 
progressive, with the left ear greater than the right; that 
he was seeking benefit through the VA for his hearing loss; 
and that the veteran claimed his hearing loss began with 
noise exposure to light arms over a long period of time in 
the 1950s.  However, it was noted that most of the veteran's 
military service included office work, and that his exposure 
to light arms was for a brief period of time.  It was noted 
that the veteran did not wear ear protection initially 
because it was not offered, but he did wear ear protection 
after it was offered.  The veteran did not have hunting or 
other exposure to noise, nor did his current job expose him 
to noise levels.  He had no family history of hearing loss.  
Also, he complained of rare vertigo a few times in his 
lifetime, the last episode being 1 and 1/2 years earlier which 
lasted only a few hours.  He denied facial numbness or other 
symptoms.  Moreover, it was noted that the veteran had 
bilateral ringing in his ears at all times. 

On physical examination, the examiner found the veteran to be 
in no apparent distress.  Wever test did go to the left, but 
inconsistently.  A Rinne test was air equal to the bone on 
the left, which was also somewhat inconsistent.  Rinne test 
on the right was air conduction greater than bone conduction.  
The examiner found that the veteran's pinnaes were within 
normal limits, bilaterally, as were his external canals.  His 
tympanic membranes were mobile and intact on both sides.  
Both the oral cavity and neck exam were clear.  Additionally, 
the examiner reviewed the results of the veteran's audiogram.  

Based on the physical examination of the veteran, the 
examiner assessed that the veteran had two separate problems 
with his hearing.  The examiner found that the veteran's 
sensorineural hearing loss in the right ear was most 
consistent with noise exposure or noise-induced hearing loss.  
This notch patch was not consistent with prebuscusis, 
although there may have been some component of that going on.  
Overall, the examiner believed that the veteran's prior 
history of noise exposure was probably the most significantly 
contributing factor to the right ear hearing loss.  The 
examiner noted that the hearing loss in the veteran's left 
ear was more complicated.  Although the examiner opined that 
the veteran probably had a component of noise induced hearing 
loss in the left ear, he also had an air-bone gap suggestive 
of conductive hearing loss.  At the same time his high 
frequency hearing loss was most severe, and he had a downward 
sloaping pattern without notching, which was most likely 
noise-induced hearing loss.  Thus, the examiner believed that 
two processes were going on.  Specifically, noise-induced 
sensorineural hearing loss with conductive hearing loss.  The 
examiner noted that, statistically, the most common thing 
that would cause conductive hearing loss of this nature would 
be ostosclerosis.

In a December 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of the veteran's service 
connection claims.  With regard to the veteran's hearing 
loss, the RO found that while the recently presented evidence 
confirmed medically the diagnoses of hearing loss and 
tinnitus, this evidence did not show that either condition 
had its onset during a period of active military service.  
Additionally, this evidence did not show that a sensorineural 
hearing loss was manifested to a compensable degree within 
one year of separation from service.  The RO also indicated 
that G. Crookston's medical nexus opinion was of little or no 
probative value as it was based upon the veteran's inaccurate 
factual premise of in-service noise exposure/acoustic trauma.


Legal Criteria.  Service connection for VA disability 
compensation purposes will be awarded to a veteran who served 
on active duty during a period of war, or during a post-1946 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  This 
presumption includes organic diseases of the nervous system 
such as sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned. 38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Further, the United States Court of Appeals for Veterans 
Claims (known as the
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.


Analysis: Hearing Loss.  In the instant case, the veteran 
contends that he incurred bilateral hearing loss and tinnitus 
as a result of exposure to weapons discharging during active 
service in the 1950's.  While he undoubtedly had many periods 
of active duty for training and inactive duty training 
thereafter, he has not indicated that his hearing loss and 
tinnitus were in any way incurred in or aggravated by his 
duties with the Reserves or National Guard.  However, the 
Board notes that the medical examinations from his period 
with the National Guard do show a bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.385.

As a preliminary matter, the Board notes that the NPRC 
indicated in October 1995 that not all of the veteran's 
service records are available as they were possibly destroyed 
by a fire in 1973.  The Board's August 1997 remand to try to 
obtain additional service medical records was not successful.  
In such situations, the Board has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

With respect to the service medical records, the veteran has 
reported that he did not seek treatment for his hearing loss 
while on active duty, and that the first professional 
treatment he sought was after his discharge.  In other words, 
the veteran's own statement indicate that any additional 
service medical records, even if in existence, would contain 
no pertinent evidence.

As stated above, the veteran has consistently maintained that 
shortly after his discharge in 1955 he sought treatment for 
hearing problems from Dr. Brinton who indicated at that time 
that his hearing loss and tinnitus were caused by in-service 
noise exposure.  However, the Court has held that an 
appellant's lay statement regarding what a physician 
allegedly told him or her is too attenuated and inherently 
unreliable to constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77.  Therefore, the Board 
cannot accept the veteran's account of Dr. Brinton's opinion 
in the absence of actual medical records.  The veteran has 
reported that all of his efforts to obtain these records had 
been unsuccessful.  The VA has no obligation to seek evidence 
which the veteran acknowledges does not exist.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  Consequently, the 
veteran is not entitled to a grant of service connection on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

However, the veteran may still be entitled to a grant of 
service connection if all of the evidence, including that 
pertinent to service, shows that that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for bilateral hearing loss.  Caluza, supra.  The 
veteran's account of noise exposure during service is 
presumed credible for the purpose of determining whether his 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(2996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Moreover, 
the medical evidence clearly shows that the veteran has a 
current hearing loss disability.  Finally, the February 1997 
opinion from G. Crookston establishes the requisite medical 
nexus for a well-grounded claim.  Although the RO indicated 
that this opinion was based solely upon the veteran's 
unverified history, this opinion reflects a medical 
determination of a competent expert made after a full 
evaluation of the veteran, and was based upon the veteran's 
account of noise exposure that is presumed credible for the 
threshold determination of well groundedness; as such, it 
constitutes competent medical nexus evidence.  See Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998).  

As mentioned above, in determining that the veteran's claim 
is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

As stated above, the veteran has reported that his only noise 
exposure or acoustic trauma occurred during service, and he 
has consistently denied any post-service occupational or 
recreational acoustic trauma.  No evidence is on file which 
refutes these statements made by the veteran.  In fact, the 
December 1998 VA ear disease examination acknowledged that 
the veteran did have exposure to light arms for a brief 
period of time, even though most of his military service 
involved office work.  The Board concludes that the veteran 
did experience some acoustic trauma during service.

Similarly, no competent medical evidence is on file that 
expressly refutes the February 1997 opinion of G. Crookston 
that there was a strong possibility that the veteran's 
hearing loss was related to his early exposure to small arms 
fire in the military.  It is noted that the RO indicated in 
the December 1998 Supplemental Statement of the Case that G. 
Crookston's opinion was without probative value as it was 
based upon the veteran's unverified history of in-service 
acoustic trauma.  However, for the reasons stated above, the 
Board has concluded that the evidence on file supports the 
finding that the veteran experienced at least some acoustic 
trauma during his period of active duty.  G. Crookston's 
description of "early exposure to small arms fire" falls 
within that finding.  Moreover, both of the December 1998 VA 
examinations support a finding that the veteran's bilateral 
hearing loss is due to noise exposure.  Both examiners found 
that the veteran had sensorineural hearing loss in the right 
ear, and a combination of sensorineural and conductive 
hearing loss in the left ear.  The Board acknowledges that 
the December 1998 VA audiological evaluation examiner found, 
after a review of the claims folder, that it was impossible 
to determine the onset and etiology of the veteran's hearing 
loss based upon the evidence provided.  Nevertheless, this 
opinion did not find that the veteran's hearing loss was not 
related to the claimed noise exposure he may have experienced 
during service.

Given the veteran's unrefuted contention that he has had no 
post-service occupational or recreational acoustic trauma, 
the unrefuted medical nexus opinion from G. Crookston, and 
taking into account the reasonable doubt doctrine, the Board 
concludes that the evidence on file supports a grant of 
entitlement to service connection for bilateral hearing loss.


Analysis: Tinnitus.  Although the veteran, as a lay person, 
is not qualified to render medical opinions as to diagnosis 
or causation, he is qualified to report symptoms he 
experienced.  See Savage v. Gober, 10 Vet. App. 488.  
Certainly, the veteran is qualified to report that he had 
ringing in his ears in and after service, points which he has 
repeatedly and consistently asserted throughout the record.  
For the reasons stated above, the Board has concluded that 
the evidence supports a finding that the veteran experienced 
at least some acoustic trauma during his period of service.  
Additionally, both of the December 1998 VA examinations 
support the finding that the veteran has a current diagnosis 
of tinnitus.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that the veteran's statements about 
in-service tinnitus and continuing problems with tinnitus 
after service to be credible.

For the reasons stated above, the Board has concluded that 
the veteran is entitled to a grant of service connection for 
bilateral sensorineural hearing loss.  The veteran has 
attributed both his hearing loss and tinnitus to acoustic 
trauma he was exposed to during service.  Just as 
sensorineural hearing loss may be caused by acoustic trauma, 
so can tinnitus.  Additionally, tinnitus is often associated 
with, or a component of, sensorineural hearing loss.  The 
pathology underlying the veteran's tinnitus cannot be clearly 
disassociated from his service-connected bilateral 
sensorineural hearing loss.  

As stated above, the Board has found the veteran's statements 
about in-service tinnitus and continuing problems with 
tinnitus after service to be entirely credible.  Such 
statements are accepted as true.  Additionally, the Board 
finds that, in accordance with the Court's guidance in 
Savage, that tinnitus is a condition as to which lay 
observation is competent to identify its existence.  Thus, 
the veteran's testimony is competent to establish the 
existence of tinnitus during service and continuity of 
symptomatology thereafter.  Likewise, medical evidence is not 
needed to demonstrate that the veteran presently has the same 
condition he had in service.  Consequently, the Board is of 
the opinion that the veteran is entitled to service 
connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

- 18 -


- 1 -


